DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CARROLL ROGERS,
                              Appellant,

                                      v.

                     CRAIG MARTIN KOVALESKI,
                             Appellee.

                     Nos. 4D18-2819 & 4D19-0024

                               [August 1, 2019]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Robert L. Pegg, Judge; L.T. Case No.
2013DR001019.

   Kevin M. Rollin of Napier & Rollin, PLLC, Vero Beach, for appellant.

   Craig Martin Kovaleski, Vero Beach, pro se.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN, and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.